The opinion of the Court was delivered by
Harper, J.
The question made in the case only regards the slaves bequeathed by the will of John Edmonson. The bequest to Wm. John Boone, his heirs, executors and administrators, “ and in case he, my said nephew, W. J. Boone, should die leaving no children, then I give and bequeath to the children of my sister Beatrix Flurry, (including Julia Sandford, her daughter by her former husband,) the four several negroes,” &c., would no doubt give him ah absolute property in the slaves, with a good executory devise over in the event of. his dying without children living at the time of his death, at whatever time of his life the death should happen. It is contended, however, that from the subsequent words of the will, the devise over must be restricted to the event of W. J, Boone’s dying without children, and under twenty years of age. I do not think that conclusion can be drawn from the words of the will. The testator provides that his mother, and sister Maria Boone, shall have one-third of the profits of the slaves until his nephew arrives at the age of twenty. To prevent a difficulty that might arise, however, he provides that if his nephew should die before twenty, the provision shall still be continued till such time as he would have arrived at that age. Testator also provides that if his sister, Maria Boone, should remain the widow of her deceased husband until the division of his estate be*361tween the children of his sister Beatrix Flurry, she should take an equal share with those children. There is nothing in all this inconsistent with the intention to devise over on the event of the nephew’s dying without children, at whatever time of life he might die. The decree .of the Chancellor is therefore affirmed.
Johnson and O’Neall, JJ., concurred.

Decree affirmed.